Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES THIRD QUARTER RESULTS MONDOVI, Wis., October 20, 2016 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported net income of $8.4 million, or 26 cents per diluted share, for the third quarter ended September 30, 2016, compared with $8.4 million, or 25 cents per diluted share, for the third quarter of 2015. For the nine-month period ended September 30, 2016, net income was $25.2 million, or 77 cents per diluted share. Net income for the first nine months of 2015 was $27.0 million, or 80 cents per diluted share, and, excluding a $3.7 million facility disposition gain, was $24.8 million, or 73 cents per diluted share. Operating revenue was $170.5 million for the third quarter of 2016 compared with $171.3 million for the third quarter of 2015, and increased to $498.5 million for the first nine months of 2016 from $496.2 million for the first nine months of 2015, despite substantially lower fuel surcharges due to decreased fuel prices in 2016. Operating revenue, net of fuel surcharges, improved 1.2% to $155.8 million for the 2016 quarter from $154.0 million for the 2015 quarter, and increased 5.0% to $460.5 million for the 2016 nine-month period from $438.6 million for the 2015 nine-month period. Fuel surcharge revenue decreased to $14.7 million for the third quarter of 2016 from $17.4 million for the 2015 quarter, and decreased to $37.9 million for the 2016 nine-month period from $57.6 million for the 2015 nine-month period. Operating expenses as a percentage of operating revenue improved to 91.3% for the third quarter of 2016 from 91.6% for the third quarter of 2015. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, improved to 90.5% for the third quarter of 2016 from 90.7% for the third quarter of 2015. Operating expenses as a percentage of operating revenue was 91.2% for the first nine months of 2016 and 90.8% for the first nine months of 2015. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, was 90.5% for the 2016 nine-month period. The operating ratio, net of both fuel surcharges and the gain on the facility disposition, was 90.4% for the 2015 nine-month period. Chairman and Chief Executive Officer Randolph L. Marten said, “The balanced strength of our multifaceted and diverse business model and the smart, disciplined work of our people drove increased results despite a continued soft freight market with excess capacity, which we expect to continue into 2017. This quarter we achieved our sixth consecutive year-over-year increase in quarterly profitability within each of our dedicated, intermodal and brokerage segments. We successfully grew our average number of truckload and dedicated tractors by 283 tractors, or 11.6%, in this year’s first nine months over the first nine months of 2015. We believe that we are well-positioned to capitalize on further profitable growth opportunities with our unique business model.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States, specializing in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten’s dry freight services are expanding, with 891 dry trailers operating as of September 30, 2016. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements include our discussion of the Company’s prospects for future growth and by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Executive Vice President and Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Checks issued in excess of cash balances - Total current liabilities Long-term debt Deferred income taxes Total liabilities Stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 96,000,000 shares authorized; 32,571,400 shares at September 30, 2016, and 32,759,806 shares at December 31, 2015, issued and outstanding Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ M ARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonths Nine Months Ended September 30, Ended September 30, (In thousands, except per share information) Operating revenue $ Operating expenses (income): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Gain on disposition of facility - - - ) Other Total operating expenses Operating income Other Income before income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per common share $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2016 vs. 2015 2016 vs. 2015 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue 30 Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue ) ) Total operating revenue $ $ $ ) )% Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Nine Months Nine Months Nine Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2016 vs. 2015 2016 vs. 2015 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue ) ) Total operating revenue $ $ $ % Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage Total operating income before gain on disposition of facility Gain on disposition of facility - ) ) Total operating income $ $ $ ) )% Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio before gain on disposition of facility % % Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, Truckload Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Dedicated Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Intermodal Segment: Revenue (in thousands) $ Loads Average tractors 75 86 76 91 Brokerage Segment: Revenue (in thousands) $ Loads 12,416 36,795 At September 30, 2016 and September 30, 2015: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Nine Months Ended September 30, Ended September 30, (In thousands) Net cash provided by operating activities $ Net cash (used for) investing activities ) Net cash provided by (used for) financing activities ) Weighted average shares outstanding: Basic Diluted 32,715 33,846 32,653 Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 72 and 64 tractors as of September 30, 2016 and 2015, respectively. Represents the percentage of miles for which the company is not compensated.
